Citation Nr: 1022279	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for claimed low back 
disorder.   

2.  Entitlement to service connection for a claimed bilateral 
hearing loss. 

3.  Entitlement to service connection for claimed tinnitus. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from January to May 1967 
and from September 1990 to June 1991.  He also served in the 
National Guard in excess of 20 years until January 1992 when 
he retired.     

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
January 2002 and August 2006 of the RO.  

In October 2008, the Board remanded the case to the RO for 
additional development.  

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of this document 
and are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a low back disorder in service or for several 
years thereafter.   

2.  The Veteran has not presented credible lay assertions 
sufficient to establish a continuity of low back 
symptomatology following service.  

3.  The currently demonstrated degenerative joint and disc 
disease of the lumbar spine is not shown to be due to an 
injury or other event of either period of the Veteran's 
active service or in connection with any period of inactive 
or active duty for training.



CONCLUSION OF LAW

The Veteran's disability manifested by degenerative joint and 
disc disease of the lumbar spine is not due to disease or 
injury that was incurred in or aggravated by active service 
or any period of inactive or active duty for training; nor 
may any arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in May 
2003, March 2006, October 2006, and April 2010.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
dates in the March 2006 and October 2006 letters.  The claims 
were readjudicated in the July 2007, March 2008, and April 
2010 Supplemental Statements of the Case.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The private records from the Veteran's chiropractor and 
emergency room records dated in 1995 are associated with the 
claims folder.  VA treatment records dated in from 1991 to 
2009 were obtained and associated with the claims folder.  

There is no identified relevant evidence that has not been 
obtained for review.  VA examinations were performed in 2001, 
2007 and 2010 in order to obtain medical evidence as to the 
nature and etiology of the claimed back disorder.      

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 


Analysis

The medical evidence establishes that the Veteran has a 
current diagnosis of a lumbar spine disability.  The medical 
evidence of record shows diagnoses of multi-level 
degenerative disc disease and degenerative changes of the 
lumbar spine.  See the VA examination reports dated in 
February 2010, May 2007, and January 2001, the May 2008 x-ray 
examination report and the February 2000 x-ray examination 
report.  

The Veteran asserts that his current low back disability is 
due to an injury sustained while serving on active duty 
during the Persian Gulf War.  While serving in the Persian 
Gulf, he reports picking up a generator and injuring his 
lower back.  See the November 2005 statement by the Veteran.  
He also has submitted statements from various service buddies 
who witnessed the back injury event.   

In this case, the combat presumption pursuant to 38 U.S.C. § 
1154 do not apply.  In order to qualify for combat status, 38 
U.S.C. § 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  It does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99.  

A review of the Veteran's DD Form 214 indicates that he has 
no awards or decorations indicative of combat status.  Merely 
because the Veteran served during the Persian Gulf War does 
not give rise to the combat presumption; he must offer proof 
that he actually engaged in fighting with the enemy.  See 38 
U.S.C.A. § 5107(a) (it is the claimant's responsibility to 
support a claim for VA benefits).  On this record, the Board 
finds no showing that the Veteran participated in combat with 
the enemy.    

However, the Veteran is competent to describe actions such as 
a back injury and to report observable symptoms of back pain.  
A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Although a lay person is competent to testify as to symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The service treatment records for the active duty period of 
service from September 1990 to June 1991 do not show 
complaints or findings of a lumbar spine condition.  
Moreover, these records show that, in April 1991, the Veteran 
received medical attention for an unrelated condition, but 
reported having no chronic medical problems.  See the April 
1991 service treatment record and pre-operative examination.  

Approximately three weeks later, the Veteran underwent a 
redeployment or demobilization examination.  He reported 
"no" when asked if he had recurrent back pain.  See the 
April 22, 1991 report of medical history and examination 
report.  

The Veteran then underwent a second demobilization or 
redeployment examination in May 1991.  When asked what 
disease or injuries did he have in the Southwest Asia region, 
the Veteran did not report a back injury or manifestations, 
but only noted having left heel pain and pain in the 
testicle.  He reported "No" when asked if he was receiving 
any medicine or other treatment at that time.  On 
examination, the spine was noted to be normal.  

The Board finds that the medical evidence generated at the 
time of the Veteran's period of service, specifically the 
separation examination and records dated in May 1991, to be 
highly probative.  These records are contemporaneous with the 
Veteran's period of service and contain information that is 
inherently more reliable than that recorded at a later time.  
The service examination report shows that the Veteran had a 
normal spine examination upon separation from service and no 
complaints of back pain. 

A September 1995 emergency room record indicates that the 
Veteran had complaints of low back pain.  The Veteran 
reported that, when he was in the shower, he felt a spasm in 
his back that was so severe that it caused him to crawl.  He 
reported having a similar episode three weeks earlier.  

The Veteran reportedly underwent a x-ray examination in 
August 1995 that showed degenerative changes.  denied any 
known trauma.  He indicated that he did routine lifting but 
nothing out of the ordinary recently.  The assessment was 
that of acute lumbosacral muscle spasm and degenerative joint 
disease.  

There is no evidence of degenerative changes in the lumbar 
spine or degenerative disc disease in the lumbar spine within 
one year from service separation in 1991.  Thus, service 
connection may not be granted on a presumptive basis. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

There is probative evidence of record which establishes that 
the current back disability is not related to any injuries 
incurred during the Veteran's period of active duty.  

In February 2010, VA obtained a medical opinion as to whether 
the Veteran's current back disability was related to the 
claimed back injury in service.  The medical reviewer 
considered the claims folder and the service treatment 
records.  He also cited to the private medical evidence and 
the January 2001 and May 2007 VA examination reports, VA 
treatment records and x-ray studies.   

The VA medical reviewer opined that it was less likely than 
not that the Veteran's current back disability was caused by 
or the result of his military service.  Although the Veteran 
was noted to have evidence of a back strain in service in 
November 1990, the VA medical reviewer indicated that this 
apparently was not of a chronic nature because he denied 
having any back problems or documented back injuries on 
examination in April 1991 prior to separation.  

The Veteran also denied any history of back injury in 1995 
when he had acute muscle spasms.  The examiner noted that x-
ray examination at that time showed early degenerative 
changes.  

The examiner stated that degenerative disc disease was often 
a problem of "wear and tear" and was not uncommon in people 
over the age of 40.  The examiner noted that occupations that 
require repetitive lifting, pulling, pushing, bending 
sideways, and twisting also might increase one's risk of back 
problems.  The examiner stated that the Veteran's job as a 
pressman did require him to do repetitive bending and 
lifting.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court found that guiding factors in evaluating the probity of 
a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id.  

The Court indicated that the claims file " is not a magical 
or talismanic set of documents, but rather a tool to assist 
VA examiners to become familiar with the facts necessary to 
form an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id. 

The Board finds that the February 2010 VA medical opinion to 
have great evidentiary weight in this case.  The VA medical 
reviewer considered the claims folder including the service 
treatment records and the entire medical history including 
the report of back problems in service in arriving at the 
medical opinion.  

The Board points out that the examiner has the skill and 
expertise to render a opinion as to the etiology of the 
current lumbar spine disability.  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

The Veteran has submitted evidence in support of his 
contentions that his current back disability is related to 
service.  In an August 2002 statement, H.D., a chiropractor, 
stated that the low back condition could be from his injury 
in November 1990.  The Veteran had reported hurting his low 
back in November 1990.  

The Board finds that this medical opinion has limited 
probative value because it is too speculative.  The 
chiropractor did not actually relate the lumbar spine 
disability to the reported injury in service, but only 
indicated that there "could" be a relationship.  

The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical statement using the term "could," or in the 
moving party's case, "may" or "possibly," without supporting 
clinical data or other rationale, is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence).  See also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative).  

In a January 2005 statement, a physician assistant from a 
neurology office indicated that the Veteran had been seeking 
treatment for low back pain and was initially seen in 
December 2004.  The physician assistant stated that the 
Veteran's pain initially began after a lifting injury in the 
Gulf war and more likely than not contributed to the pain he 
was experiencing at that point.  The physician assistant 
indicated that he believed the Veteran had an L5 
radiculopathy.  He noted that a lumbar myelogram showed an 
L4-5 mild concentric disc bulge with no evidence of 
herniation.  

However, the Board finds this medical opinion to have limited 
probative worth for deciding this case.  It is not clear from 
the record that the physician assistant reviewed the 
Veteran's claims file or other medical records in rendering 
the opinion.  Clearly, the physician assistant relied heavily 
on information provided by the Veteran and did not assess 
credibility of these statement in light of the service 
treatment records showing no back complaints or finding 
during service.  

Accordingly, on this record, the Board finds this opinion is 
outweighed by the February 2010 VA medical opinion.  

In addition, the Veteran's current lay assertions are of 
limited credibility for the purpose of establishing of 
continuity of symptomatology following the claimed service 
injury because they are inconsistent with the earlier 
statements made by him during his period of service.  

Although the Veteran, as a layperson, is competent to testify 
as to observable symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no evidence which establishes that the Veteran has medical 
expertise.  

In summary, as the preponderance of the evidence is against 
the Veteran's claim, service connection for a low back 
disorder must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   



ORDER

Service connection for a lumbar spine disorder to include 
degenerative joint and disc disease is denied.  



REMAND

Additional development is necessary before the claim for 
service connection for a hearing loss and tinnitus can be 
decided on the merits.  The Veteran contends that his hearing 
loss and tinnitus were incurred during service in 1968 during 
training.  He also contends that the hearing loss and 
tinnitus were worsened during his period of active duty from 
September 1990 to June 1991.  

A review of the record shows that the Veteran served on 
active duty from January 1967 to May 1967 and then again from 
September 1990 to June 1991.  He reportedly served in the 
National Guard from 1967 to 1992 when he retired.  

There is medical evidence of record that indicates that the 
Veteran's hearing loss and tinnitus were likely first 
manifested between 1975 to 1979 and could be related to 
excessive noise exposure during National Guard training and 
while working as a pressman.  See the June 2009 VA 
audiometric examination report.    

However, on this record, the Board is unable to ascertain the 
exact nature of the Veteran's service in the National Guard, 
particularly during the period from 1975 to 1979.  

Such verification would be relevant to the determination of 
service connection, since the Veteran asserts that his 
hearing loss and tinnitus are related to National Guard 
training.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action: 

1.  The RO should take all indicated 
action in order to verify the nature 
and extent of any National Guard 
service performed by the Veteran, to 
include for the period from 1975 to 
1979.     

2.  The RO also should take appropriate 
steps to contact the Veteran in order 
to obtain any records dealing with his 
National Guard service, including for 
the period from 1975 to 1979.  

3.   Following completion of all 
indicated development, the RO should 
readjudicate the issues remaining on 
appeal in light of all the evidence of 
record.  If any benefit sought on 
appeal remains denied, then the RO 
should furnish a fully responsive 
Supplemental Statement of the Case to 
the Veteran and afford him a reasonable 
opportunity for response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


